Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2019/0088995) in view of Iwaya et al. (US 2012/0015234).
Regarding claims 1-4 and 6-8, Asano discloses a positive electrode material comprising: a positive electrode active material; and a first solid electrolyte material [0202], wherein the first solid electrolyte material is represented by the following chemical formula (1) below: LiαMβXy (1) where 
α, β, and γ each represent a value larger than 0 [0005, 0091]; 
M represents at least one element selected from the group consisting of metal elements other than lithium and of metalloid elements (yttrium) [0037]; and 
X represents at least one element selected from the group consisting of fluorine, chlorine, bromine, and iodine (Cl or Br) [0021, 0091]. 
	Asano further recognizes a volume ratio between the negative electrode and solid electrolyte to be varied between 30 to 95 [0227] but does not explicitly teach a ratio of a volume of the positive electrode active material to a sum of the volume of the positive electrode active material and a volume of the first solid electrolyte material is not less than 0.55 and not more than 0.85.  
	Iwaya teaches a volume ratio between a positive electrode active material and a solid electrolyte can be varied between a range of 80:20 to 20:80 to provide a matrix structure so that improvements such as reduction in internal resistance or an increase in discharge capacity can be effectively achieved [0064].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the ratio of positive active material to solid electrolyte for Asano to be varied between the range of 80:20 to 20:80 because Iwaya recognizes that range provides a matrix structure which provides improvements such as reduction in internal resistance or an increase in discharge capacity. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 10, Asano discloses the positive electrode material according to Claim 1, wherein the positive electrode active material is a lithium nickel cobalt aluminum oxide [0215].  
Regarding claim 11, Asano discloses a battery comprising: a positive electrode that contains the positive electrode material according to Claim 1; a negative electrode; and an electrolyte layer that is disposed between the positive electrode and the negative electrode and that contains a second solid electrolyte material [0220-0221, 0229].  
Regarding claim 12, Asano discloses the battery according to Claim 11, wherein the second solid electrolyte material is a halide solid electrolyte [0022, 0220-0221].  
Regarding claim 13, Asano discloses the battery according to Claim 12, wherein the second solid electrolyte material is a material that is the same as the first solid electrolyte material [0022, 0220-0221, 0229].  
Regarding claim 14, Asano discloses the battery according to Claim 11, wherein the second solid electrolyte material is a sulfide solid electrolyte [0229].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. in view of Iwaya et al. as applied to claim 1 above, and further in view of Jung et al. (KR 2018-0107058A, machine translation).
	The teachings of Asano and Iwaya as discussed above are herein incorporated.
Regarding claim 5, Asano discloses the positive electrode material according to Claim 1, wherein M includes zirconium.  
	Jung teaches a solid electrolyte material represented by chemical formula 2 where M can be selected from a list including Zr and X is inclusive of halide solid electrolyte materials (F, Cl, Br, I), and where the subscript value for c (sulfide component) is inclusive of near zero [0019-0020].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include solid electrolyte materials inclusive of Zr for the value of M for the electrolyte of Asano and Iwaya because Jung recognizes such a species is a viable composition for a solid electrolyte. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art and under a finite number of options is also obvious to try. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. in view of Iwaya et al. as applied to claim 1 above, and further in view of Makino et al. (US 2019/0207253).
	The teachings of Asano and Iwaya as discussed above are herein incorporated.
Regarding claim 9, Asano does not explicitly disclose wherein the positive electrode active material is a lithium nickel manganese cobalt oxide. Iwaya recognizes viable positive electrode materials include LiMn2O4 to be combined with solid electrolytes [0087-0088].
Makino recognizes viable positive electrode materials include lithium nickel manganese cobalt oxide to be combined with solid electrolytes [0039, 0135-0137].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a lithium nickel manganese cobalt oxide as the positive electrode active material in Asano and Iwaya because Makino recognizes such transition metal oxides are viable as active material for a lithium ion secondary battery [0134].

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727